                                     Case 5:17-cr-00560 Document 310-14 Filed on 12/14/18 in TXSD Page 1 of 1




                                                       BCT 30

               $5,400
           CS Commission                                                                                                                     FORM
                                                                                                                                             8300

                                                                                                 5/08/2013
             5/02/2013                                                              Paco de Albo directs                        Gudipati     H. Jaggi   N. Jaggi
                                                                                     CS to take $52K to
          DEA SA UC picked                                                         Jaggi/El Reino & $20K
           up $135,065 in                                                            to NYSA/Gudipati
           Indianapolis at
  U.S.     McDonalds lot
                                                                                        CS then told to
                                                                                         retrieve $22K.
                                                                                       Gudipati was not at
                                                                                                                                         U.S. EXPORTER
                                                                                              NSYA




                                                                                                                CS tells Harsh & Neeru
                                                                                                                     Jaggi that it’s
            DEA SA UC                     CS                                                                     “NARCO MONEY”




          Beatriz Eugenia
                                  Paco de Albo
MEXICO    Salcedo-Carreon

         MEXICAN BROKER      MEXICAN BUSINESS OWNER
